Citation Nr: 1133172	
Decision Date: 09/08/11    Archive Date: 09/15/11	

DOCKET NO.  09-18 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability, claimed as secondary to the service-connected residuals of excision of the semilunar cartilage of the right knee.

2.  Entitlement to an increased (compensable) evaluation for the residuals of fracture of the bilateral mandible.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to February 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In a rating decision of July 1997, the RO denied entitlement to service connection for a left knee disability, claimed as secondary to the residuals of excision of the semilunar cartilage of the right knee with degenerative joint disease.  The Veteran voiced no disagreement with that determination, which has now become final.  Since the time of the July 1997 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence neither new nor material, and the current appeal ensued.

In correspondence of April 2011, the Veteran indicated that he wished to withdraw from consideration the issue of entitlement to an increased (compensable) evaluation for the residuals of fracture of the bilateral mandible.  Accordingly, that issue will be dismissed.

Finally, for reasons which will become apparent, the appeal as to the issue of service connection for a left knee disability on a de novo basis is being REMANDED to the RO/AMC via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.




FINDINGS OF FACT

1.  In correspondence of April 2011, the Veteran requested withdrawal of the issue of an increased (compensable) evaluation for the service-connected residuals of fracture of the bilateral mandible.  

2.  In a rating decision of July 1997, the RO denied entitlement to service connection for a left knee disability.

3.  Evidence received since the time of the RO's July 1997 decision denying entitlement to service connection for a left knee disability, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of an increased (compensable) evaluation for the residuals of fracture of the bilateral mandible have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2010).

2.  The decision of the RO in July 1997 denying the Veteran's claim for service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  Evidence received since the RO's July 1997 decision denying entitlement to service connection for a left knee disability is both new and material, and sufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2010).  

In the present case, in correspondence of April 2011, the Veteran withdrew from consideration the issue of entitlement to an increased (compensable) evaluation for the residuals of fracture of the bilateral mandible.  As the Veteran has withdrawn his appeal regarding that issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed without prejudice.

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for VA benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information an evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in March and June 2009.  In that correspondence, VA informed the Veteran of the basis for the previous denial of service connection for a left knee disability, and further advised him that, in order to reopen his claim, new and material evidence was needed.  VA also informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  Significantly, the notice was in substantial compliance with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a clear understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as VA treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in June 2011, as well as service treatment records, and both VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for a left knee disability.  In pertinent part, it is contended that the Veteran's current left knee disability is in some way causally related to his service-connected residuals of excision of the semilunar cartilage of the right knee.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2010).  

Moreover, where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As regards the Veteran's claim for service connection for a left knee disability, the Board notes that, in Boggs v. Peake, 510 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  Moreover, a properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury.  As a consequence, for purposes of 38 U.S.C.A. § 7104(b), claims which are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  This is to say that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently, because they rest on different factual bases.  

In the case at hand, at the time of the previous July 1997 decision, the RO denied entitlement to service connection for a chronic left knee disability.  The Veteran's current claim and accompanying evidence reflects that very same disability.  Inasmuch as the Veteran's claim is based on the very same disability as his previous claim, it must be considered on a "new and material" basis.  See Boggs, supra.  

In that regard, at the time of the prior July 1997 RO decision, it was noted that service treatment records showed that the Veteran had been involved in a traffic accident in May of 1962, prior to service, at which time he sustained a slight injury to both knees.  However, radiographic studies conducted in March 1963 showed the Veteran's left knee to be within normal limits.  Moreover, a service separation examination in mid June 1965 showed no complaints or problems with the Veteran's left knee.  In February 1996, it was requested that the Veteran furnish medical or other evidence that his left knee disability was in some way causally related to his right knee or left ankle disability.  However, the Veteran submitted no evidence showing a relationship between his left ankle and/or right knee, and his claimed left knee disability.  While VA outpatient treatment reports showed a diagnosis of degenerative joint disease in both knees in March 1996, those records contained no opinion that the Veteran's left knee disability was in any way related to a service-connected disability or disabilities.  Nor was there evidence that degenerative arthritis of the left knee was present to a compensable degree within one year of the Veteran's discharge from military service.  Under the circumstances, the RO concluded that the evidence failed to establish any relationship between the Veteran's left knee disability and a service-connected disability or disabilities.  Accordingly, service connection for a left knee disorder was denied.  That determination was adequately supported by and consistent with the evidence then of record, and is now final.

Evidence submitted since the time of the July 1997 decision, consisting, for the most part, of VA treatment records and examination reports, is both "new" and "material" as to the issue of service connection for a chronic left knee disability.  More specifically, since the time of the July 1997 RO decision, there has been presented continuing evidence of chronic left knee disability, as well as conflicting medical opinions regarding the relationship between the Veteran's left knee disability and his service-connected right knee pathology.  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously denied claim.  


ORDER

The appeal as to the issue of an increased (compensable) evaluation for the residuals of fracture of the bilateral mandible is dismissed.

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a left knee disability is reopened, and, to that extent, the appeal is allowed.


REMAND

Having determined that new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for a chronic left knee disability, the Board must now proceed to a de novo review of all pertinent evidence of record.  However, that evidence raises some question as to the exact nature and etiology of the Veteran's current left knee disability.

In that regard, and as noted above, at the time of a service entrance examination in June 1962, the Veteran gave a history of a "traffic accident" in May 1962, at which time he reportedly sustained "slight injuries" to both knees.  However, a physical examination of the Veteran's lower extremities conducted at that time was entirely within normal limits.  Significantly, while in March 1963, the Veteran complained of pain in the medial aspect of his left knee, around or about the area of the patella, radiographic studies conducted at that time were within normal limits.  Moreover, at the time of a service separation examination in January 1965, the Veteran's lower extremities were within normal limits, and no pertinent diagnosis was noted.  

The Board observes that, at the time of VA orthopedic examination in June 1969, slightly more than four years following the Veteran's discharge from service, there was some sensitivity to pressure over the Veteran's left knee.  However, further examination showed a full range of movement of the Veteran's knees, ankles, and hips.  Significantly, in a statement of May 2008, a VA practitioner, whose medical qualifications were unspecified, indicated that the Veteran suffered from bilateral degenerative arthritis, somewhat worse on the right than the left, and that compensation on the right side was "as likely as not" the cause of increased pain on the left side.  However, following a VA medical examination in March 2010, another VA examiner, who had reviewed the Veteran's claims folder and medical records, offered her opinion that the Veteran's left knee was "less likely than not" caused by or the result of problems with his right knee.  No specific opinion was offered as to whether the Veteran's service-connected right knee had in some way aggravated the Veteran's left knee.  

The Board observes that, during the course of VA outpatient treatment in November 2010, the Veteran's primary care physician indicated that he (i.e., the Veteran) continued to experience pain in both knees, but that, due to the fact that he favored his right knee, his left knee now hurt him "almost consistently."  The clinical impression was of osteoarthritis "secondary trauma on the right secondary to overuse in favoring of the right on the left."  

Based on the aforementioned, and, in particular, the ambiguity surrounding the exact nature and etiology of the Veteran's current left knee pathology, the Board is of the opinion that additional development would be appropriate prior to a final adjudication of the Veteran's current claim.  Accordingly, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2010, the date of the most recent pertinent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded an additional VA orthopedic examination in order to more accurately determine the exact nature and etiology of his current left knee pathology.  To the extent possible, that examination should be conducted by a physician who has not previously seen or examined the Veteran.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim.

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Following completion of the examination, the examiner should offer an opinion as to whether the Veteran's current left knee pathology at least as likely as not had its origin during, or is in some way related to, an incident or incidents of the Veteran's period of active military service.  

Should it be determined that the Veteran's left knee pathology did not, in fact, have its origin during his period of active military service, an additional opinion is requested as to whether the Veteran's current left knee pathology is at least as likely as not proximately due to, the result of, or aggravated by his service-connected right knee disability.  

A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  A notation to the effect that this record review has taken place must be included in the examination report.  

3.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a left knee disability (to include as secondary to the service-connected residuals of excision of the semilunar cartridge of the right knee).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case in September 2010.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


